                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
COREY MOORE,                   :
                               :
          Petitioner,          :    Civ. No. 19-19107 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the

Federal Correctional Institution at McKean in Bradford,

Pennsylvania and has filed a Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.C. § 2255 (the “Motion”).

ECF No. 1.

     2.   Local Civil Rule 81.2 provides:

           Unless prepared by counsel, . . . motions under 28
           U.S.C. § 2255 shall be in writing (legibly handwritten
           in ink or typewritten), signed by the petitioner or
           movant, on forms supplied by the Clerk.

L. Civ. R. 81.2(a).   Petitioner did not utilize the Court’s

required form for petitions brought pursuant to 28 U.S.C. §

2255, i.e., AO243 (modified): DNJHabeas-004 (Rev. 01-2014).

     3.   In addition, Petitioner has failed to include the

certification on page 15 of the District’s form, which requires

Petitioner to acknowledge that he must include all grounds for

relief from the conviction or sentence in the Motion and if he
fails to set forth all the grounds, he may be barred from

presenting additional grounds at a later date.   This language

and certification are required by United States v. Miller, 197

F.3d 644 (3d Cir. 1999).

     4.   Petitioner must either file an amended motion that

includes the signed certification on page 15 of the § 2255 form

or supplement the Motion by signing and filing the certification

provided on page 15 of the § 2255 form.

     IT IS THEREFORE on this   21st   day of October, 2019,

     ORDERED this matter shall be ADMINISTRATIVELY TERMINATED 1;

and it is further

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank § 2255 form— AO243 (modified): DNJ-Habeas-004

(Rev. 01-2014); and it is further




1 Petitioner is informed that administrative termination is not a
“dismissal” for purposes of the statute of limitations, and that
if the case is reopened, it is not subject to the statute of
limitations time bar if it was originally filed timely, see
Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275
(2013) (distinguishing administrative terminations from
dismissals); Jenkins v. Superintendent of Laurel Highlands, 705
F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule
generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502
(3rd Cir. 2011) (per curiam) (“[The] statute of limitations is
met when a [petition] is submitted to the clerk before the
statute runs ….”).
                                2
     ORDERED that the Clerk's service of the blank § 2255 form

shall not be construed as this Court’s finding that the motion

is or is not timely; and it is further

     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and

Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing

shall include either an amended motion which includes a

completed page 15 certifying that the amended motion must

include all claims or a completed page 15 (or equivalent)

certifying that the Motion must include all claims; after

receipt of any such notification from Petitioner, the Clerk of

Court shall REOPEN this matter; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
